Exhibit 10.2

GUARANTY OF PAYMENT

 

GUARANTY OF PAYMENT (this “Guaranty”), made as of June 21, 2004, by CARRAMERICA
REALTY L.P., having an address at 1850 K Street, N.W., Washington, D.C. 20006
(“Guarantor”), in favor of JPMORGAN CHASE BANK, as administrative agent
(“Administrative Agent”) on behalf of the banks (the “Banks”) listed on the
signature pages of the Revolving Credit Agreement (as the same may be amended,
modified, supplemented or restated, the “Credit Agreement”), dated as of the
date hereof, among CarrAmerica Realty Corporation, as borrower (“Borrower”),
Administrative Agent and the Banks listed therein

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement the Banks have agreed to make loans to
Borrower, on a revolving credit facility, in the aggregate principal amount not
to exceed Five Hundred Million Dollars ($500,000,000) or, in the event that
Borrower exercises its rights pursuant to Section 2.19 of the Credit Agreement,
Seven Hundred Million Dollars ($700.000,000) (hereinafter collectively referred
to as the “Loans”);

 

WHEREAS, the Loans are evidenced by certain promissory notes (the “Notes”) of
Borrower made to each of the Banks or Designated Lenders, as applicable, in
accordance with the terms of the Credit Agreement;

 

WHEREAS, the Credit Agreement and the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

 

WHEREAS, Borrower owns, directly or indirectly, no less than ninety percent
(90%) of the ownership interests of Guarantor; and

 

WHEREAS, as a condition to the execution and delivery of the Loan Documents and
the extension of credit to the Borrower pursuant to the Loan Documents, the
Banks have required that Guarantor execute and deliver this Guaranty.

 

NOW THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and other extensions of credit by the Banks to
Borrower, and in order to induce the Administrative Agent and the Banks to enter
into the Credit Agreement and the other Loan Documents, the Guarantor hereby
agrees as follows:

 

1.    Guarantor, on behalf of itself and its successors and assigns, hereby
irrevocably, absolutely and unconditionally guarantees the full and punctual
payment when due, whether at stated maturity or otherwise, of all Obligations of
Borrower now or hereafter existing



--------------------------------------------------------------------------------

under the Notes and the Credit Agreement and the other Loan Documents, for
principal and/or interest as well as any and all other amounts due thereunder,
including, without limitation, all indemnity obligations of Borrower thereunder,
and any and all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred by the Administrative
Agent or the Banks in enforcing their rights under this Guaranty and collecting
all sums owing under the Loan Documents (all of the foregoing obligations being
the “Guaranteed Obligations”).

 

2.    It is agreed that the Guaranteed Obligations of Guarantor hereunder shall
be enforceable against Guarantor and its successors and assigns without the
necessity for any suit or proceeding of any kind or nature whatsoever brought by
the Administrative Agent or any of the Banks against Borrower or its respective
successors or assigns or any other party or against any security for the payment
and performance of the Guaranteed Obligations (this Guaranty being a guaranty of
payment and not simply a guaranty of collection) and without the necessity of
any notice of nonpayment or nonobservance or of any notice of acceptance of this
Guaranty or of any notice or demand to which Guarantor might otherwise be
entitled (including, without limitation, diligence, presentment, notice of
maturity, extension of time, change in nature or form of the Guaranteed
Obligations, acceptance of further security, release of further security,
imposition or agreement arrived at as to the amount of or the terms of the
Guaranteed Obligations, notice of adverse change in Borrower’s financial
condition and any other fact which might materially increase the risk to
Guarantor), all of which Guarantor hereby expressly waives; and Guarantor hereby
expressly agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected, diminished,
modified or impaired by reason of the assertion of or the failure to assert by
the Administrative Agent or any of the Banks against Borrower or its respective
successors or assigns, any of the rights or remedies reserved to the
Administrative Agent or any of the Banks pursuant to the provisions of the Loan
Documents. Guarantor agrees that any notice or directive given at any time to
the Administrative Agent or any of the Banks which is inconsistent with the
waiver in the immediately preceding sentence shall be void and may be ignored by
the Administrative Agent and the Banks, and, in addition, may not be pleaded or
introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty. Guarantor specifically acknowledges and agrees that the
foregoing waivers are of the essence of this transaction and that, but for this
Guaranty and such waivers, the Administrative Agent and the Banks would have
declined to execute and deliver the Loan Documents and extend credit thereunder.

 

3.    Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time hereafter in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent or any of the Banks of, this Guaranty.
Guarantor further covenants and agrees not to set up or claim any defense,
counterclaim, offset, setoff or other objection of any kind to any action, suit
or proceeding in law, equity or otherwise, or to any demand or claim that

 

2



--------------------------------------------------------------------------------

may be instituted or made by the Administrative Agent or any of the Banks other
than the defense of the actual timely payment and performance by Borrower of the
Guaranteed Obligations hereunder; provided, however, that the foregoing shall
not be deemed a waiver of Guarantor’s right to assert any compulsory
counterclaim, if such counterclaim is compelled under local law or rule of
procedure. Guarantor represents, warrants and agrees that, as of the date
hereof, its obligations under this Guaranty are not subject to any
counterclaims, offsets or defenses against the Administrative Agent or any Bank
of any kind.

 

4.    The provisions of this Guaranty are for the benefit of the Administrative
Agent and the Banks and their successors, participants and permitted assigns
(including, but not limited to, any Designated Lenders), and nothing herein
contained shall impair as between Borrower and the Administrative Agent and the
Banks the obligations of Borrower under the Loan Documents.

 

5.    This Guaranty shall be a continuing, unconditional and absolute guaranty
and the liability of Guarantor hereunder shall in no way be terminated,
affected, modified, impaired or diminished by reason of the happening, from time
to time, of any of the following, although without notice or the further consent
of Guarantor:

 

(a)    any assignment, amendment, modification or waiver of or change in any of
the terms, covenants, conditions or provisions of any of the Guaranteed
Obligations or the Loan Documents or the invalidity or unenforceability of any
of the foregoing; or

 

(b)    any extension of time that may be granted by the Administrative Agent to
Borrower, any guarantor, or their respective successors or assigns, heirs,
executors, administrators or personal representatives; or

 

(c)    any action which the Administrative Agent may take or fail to take under
or in respect of any of the Loan Documents or by reason of any waiver of, or
failure to enforce any of the rights, remedies, powers or privileges available
to the Administrative Agent under this Guaranty or available to the
Administrative Agent at law, equity or otherwise, or any action on the part of
the Administrative Agent granting indulgence or extension in any form
whatsoever; or

 

(d)    any sale, exchange, release, or other disposition of any property
pledged, mortgaged or conveyed, or any property in which the Administrative
Agent and/or the Banks have been granted a lien or security interest to secure
any indebtedness of Borrower to the Administrative Agent and/or the Banks; or

 

(e)    any release of any person or entity who may be liable in any manner for
the payment and collection of any amounts owed by Borrower to the Administrative
Agent and/or the Banks; or

 

(f)    the application of any sums by whomsoever paid or however realized to

 

3



--------------------------------------------------------------------------------

any amounts owing by Borrower to the Administrative Agent and/or the Banks under
the Loan Documents in such manner as the Administrative Agent shall determine in
its sole discretion; or

 

(g)    Borrower’s or any guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Borrower’s or any guarantor’s assets,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Borrower or any guarantor or any of the assets of any of
them, including, without limitation, (i) the release or discharge of Borrower or
any guarantor from the payment and performance of their respective obligations
under any of the Loan Documents by operation of law, or (ii) the impairment,
limitation or modification of the liability of Borrower or any guarantor in
bankruptcy, or of any remedy for the enforcement of the Guaranteed Obligations
under any of the Loan Documents, or Guarantor’s liability under this Guaranty,
resulting from the operation of any present or future provisions of the
Bankruptcy Code or other present or future federal, state or applicable statute
or law or from the decision in any court; or

 

(h)    any improper disposition by Borrower of the proceeds of the Loans, it
being acknowledged by Guarantor that the Administrative Agent or any Bank shall
be entitled to honor any request made by Borrower for a disbursement of such
proceeds and that none of the Administrative Agent nor any Bank shall have any
obligation to see the proper disposition by Borrower of such proceeds; or

 

(i)    any issuance of new or replacement Notes.

 

6.    Guarantor agrees that if at any time all or any part of any payment at any
time received by the Administrative Agent from Borrower or Guarantor under or
with respect to this Guaranty is or must be rescinded or returned by the
Administrative Agent or any Bank for any reason whatsoever (including, without
limitation, the insolvency, bankruptcy or reorganization of Borrower or
Guarantor), then Guarantor’s obligations hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence
notwithstanding such previous receipt by such party, and Guarantor’s obligations
hereunder shall continue to be effective or reinstated, as the case may be, as
to such payment, as though such previous payment had never been made.

 

7.    Until this Guaranty is terminated pursuant to the terms hereof, Guarantor
(i) shall have no right of subrogation against Borrower or any entity comprising
same by reason of any payments or acts of performance by Guarantor in compliance
with the obligations of Guarantor hereunder, (ii) waives any right to enforce
any remedy which Guarantor now or hereafter shall have against Borrower or any
entity comprising same by reason of any one or more payments or acts of
performance in compliance with the obligations of Guarantor hereunder and (iii)
from and after an Event of Default (as defined in the Credit Agreement),
subordinates any

 

4



--------------------------------------------------------------------------------

liability or indebtedness of Borrower or any entity comprising same now or
hereafter held by Guarantor or any affiliate of Guarantor to the obligations of
Borrower under the Loan Documents.

 

8.    Guarantor represents and warrants to the Administrative Agent and the
Banks with the knowledge that the Administrative Agent and the Banks are relying
upon the same, as follows:

 

(a)    as of the date hereof, Borrower owns, either directly or indirectly, no
less than 90% of the equity interests of Guarantor;

 

(b)    based upon such relationship, Guarantor has determined that it is in its
best interests to enter into this Guaranty;

 

(c)    this Guaranty is necessary and convenient to the conduct, promotion and
attainment of Guarantor’s business, and is in furtherance of Guarantor’s
business purposes;

 

(d)    the benefits to be derived by Guarantor from Borrower’s access to funds
made possible by the Loan Documents are at least equal to the obligations
undertaken pursuant to this Guaranty;

 

(e)    Guarantor is duly organized, validly existing and in good standing as a
limited partnership under the laws of the State of Delaware and has all powers
and all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect;

 

(f)    Guarantor’s sole general partner is CarrAmerica Realty GP Holdings, Inc.,
a Delaware corporation (“General Partner”), a wholly owned Subsidiary of
Borrower;

 

(g)    General Partner is duly organized, validly existing and in good standing
as a corporation under the laws of the State of Delaware and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect;

 

(h) Guarantor has the partnership power and authority to execute, deliver and
carry out the terms and provisions of each of this Guaranty and has taken all
necessary action to authorize the execution and delivery on behalf of Guarantor
and the performance by Guarantor of the Guaranty;

 

5



--------------------------------------------------------------------------------

(i)    Guarantor has duly executed and delivered the Guaranty, and the Guaranty
constitutes the legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by applicable
insolvency, bankruptcy or other laws affecting creditors rights generally, or
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law;

 

(j)    neither the execution, delivery or performance by or on behalf of
Guarantor of this Guaranty, nor compliance by Guarantor with the terms and
provisions thereof nor the consummation of the transactions contemplated by the
Guaranty, (i) will contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality or (ii) will conflict with or result in any breach of, any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of Guarantor pursuant to
the terms of any indenture, mortgage, deed of trust, or other agreement or other
instrument to which Guarantor(or of any partnership of which Guarantor is a
partner) is a party or by which it or any of its property or assets is bound or
to which it is subject or (iii) will cause a default by Guarantor under any
organizational document of any Subsidiary, or cause a default under Guarantor’s
agreement of limited partnership;

 

(k)    there is no action, suit or proceeding pending against, or to the
knowledge of Guarantor, threatened against or affecting, (i) Guarantor or any of
its Subsidiaries, (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of its assets, in any case
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable likelihood of an adverse decision which could,
individually or in the aggregate, have a Material Adverse Effect or which in any
manner draws into question the validity of this Guaranty or the other Loan
Documents.;

 

(l)    there are no final nonappealable judgments or decrees in an aggregate
amount of Five Million Dollars ($5,000,000) or more entered by a court or courts
of competent jurisdiction against Guarantor (other than any judgment as to
which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing);

 

(m)    in the ordinary course of its business, Guarantor reviews the effect of
Environmental Laws on the business, operations and properties of Guarantor and
its subsidiaries in the course of which they identify and evaluate associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat,

 

6



--------------------------------------------------------------------------------

any costs or liabilities in connection with off-site disposal of wastes or
Hazardous Substances, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses); on the basis of this
review, Guarantor has reasonably concluded that such associated liabilities and
costs, including the costs of compliance with Environmental Laws, are unlikely
to have a Material Adverse Effect;

 

(n)    the initial tax year of Guarantor for federal income tax purposes was
1996;

 

(o)    General Partner, Guarantor and their respective Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by General Partner,
Guarantor or any Subsidiary; the charges, accruals and reserves on the books of
General Partner, Guarantor and their Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Guarantor, adequate;

 

(p)    all information heretofore furnished by or on behalf of Guarantor to the
Administrative Agent or any Bank for purposes of or in connection with this
Guaranty or the Credit Agreement or any transaction contemplated hereby is true
and accurate in all material respects on the date as of which such information
is stated or certified;

 

(q)    Guarantor has disclosed to the Banks in writing any and all facts known
to Guarantor which materially and adversely affect or are likely to materially
and adversely affect (to the extent the Guarantor can now reasonably foresee),
the business, operations or financial condition of Guarantor considered as one
enterprise or the ability of the Guarantor to perform its obligations under this
Guaranty;

 

(r)    on the Closing Date and after giving effect to the transactions
contemplated by the Loan Documents occurring on the Closing Date, Guarantor is
Solvent;

 

(s)    no order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of
this Guaranty or the consummation of any of the transactions contemplated hereby
other than those that have already been duly made or obtained and remain in full
force and effect;

 

(t) Guarantor is not (x) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, (y) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or (z) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability

 

7



--------------------------------------------------------------------------------

to borrow money;

 

(u)    as of the Closing Date, all consents and approvals of, and filings and
registrations with, and all other actions by, any Person required in order to
make or consummate such transactions have been obtained, given, filed or taken
and are in full force and effect;

 

(v)    all representations and warranties made by the Borrower on behalf of the
Guarantor in the Loan Documents have been reviewed by Guarantor and are true and
correct in all material respects;

 

(w)    Guarantor has obtained and holds in full force and effect all patents,
trademarks, service marks, trade names, copyrights and other such rights, free
from burdensome restrictions, which are necessary for the operation of its
business as presently conducted, the impairment of which is likely to have a
Material Adverse Effect;

 

(x)    to the Guarantor’s knowledge, no material product, process, method,
substance, part or other material presently sold by or employed by Guarantor in
connection with such business infringes any patent, trademark, service mark,
trade name, copyright, license or other such right owned by any other Person;

 

(y)    there is not pending or, to Guarantor’s knowledge, threatened any claim
or litigation against or affecting or Guarantor contesting its right to sell or
use any such product, process, method, substance, part or other material;

 

(z)    Guarantor is not in default in any material respect beyond any applicable
grace period under or with respect to any other material agreement, instrument
or undertaking to which it is a party or by which it or any of its property is
bound in any respect, the existence of which default is likely (to the extent
that Guarantor can now reasonably foresee) to result in a Material Adverse
Effect;

 

(aa)    Guarantor has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other consents and approvals which
are necessary for the operation of its businesses as presently conducted, the
absence of which is likely (to the extent that Guarantor can now reasonably
foresee) to have a Material Adverse Effect;

 

(bb)    Guarantor is in compliance with all laws, rules, regulations, orders,
judgments, writs and decrees, including, without limitation, all building and
zoning ordinances and codes, the failure to comply with which is likely (to the
extent that Guarantor can now reasonably foresee) to have a Material Adverse
Effect;

 

(cc)    Guarantor is not a party to any agreement or instrument or subject to
any other obligation or any charter or corporate or partnership restriction, as
the case may be,

 

8



--------------------------------------------------------------------------------

which, individually or in the aggregate, is likely (to the extent that the
Guarantor can now reasonably foresee) to have a Material Adverse Effect;

 

(dd)    there are no collective bargaining agreements or Multiemployer Plans
covering the employees of Guarantor and Guarantor has not suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
(5) years;

 

(ee)    the documents delivered by Borrower pursuant to Section 3.1(e) of the
Credit Agreement with respect to Guarantor constitute, as of the Closing Date,
all of the organizational documents (together with all amendments and
modifications thereof) of Guarantor; and

 

(ff)    the principal office, chief executive office and principal place of
business of Guarantor is 1850 K Street, N.W., Suite 500, Washington, D.C. 20006.

 

9.    Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty. If the Administrative Agent or any Bank
elects to appoint a Designated Lender or sell any Loans or participations in the
Loans and the Loan Documents, including this Guaranty, the Administrative Agent
or any Bank may forward to each Designated Lender, purchaser and prospective
purchaser all documents and information relating to this Guaranty or to
Guarantor, whether furnished by Borrower or Guarantor or otherwise.

 

10.    Guarantor agrees that it shall at all times comply with all covenants and
conditions contained in the Credit Agreement that are applicable to Guarantor
thereunder.

 

11.    Guarantor acknowledges and agrees that it has reviewed the Credit
Agreement and other Loan Documents and that Guarantor is aware that the Credit
Agreement provides funds and extensions of credit to the Borrower on a revolving
basis and that it waives any defense Guarantor may have to this Guaranty based
upon the revolving credit facility nature of the Credit Agreement and the Loan
Documents.

 

12.    Guarantor agrees, upon the written request of the Administrative Agent,
at the sole cost and expense of Guarantor, to execute and deliver to the
Administrative Agent, from time to time, any reaffirmations, ratifications,
modifications or amendments hereto or any additional instruments or documents
reasonably considered necessary by the Administrative Agent or its counsel to
cause this Guaranty to be, become or remain valid and effective in accordance
with its terms, provided, that, any such reaffirmations, ratifications,
modifications, amendments, additional instrument or document shall not increase
Guarantor’s obligations or diminish its rights hereunder and shall be reasonably
satisfactory as to form to Guarantor and to Guarantor’s counsel.

 

13.    The representations and warranties of Guarantor set forth in this
Guaranty shall survive until this Guaranty shall terminate in accordance with
the terms hereof.

 

9



--------------------------------------------------------------------------------

14.    This Guaranty contains the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements relating
to such subject matter and may not be modified, amended, supplemented or
discharged except by a written agreement signed by Guarantor and the
Administrative Agent.

 

15.    If all or any portion of any provision contained in this Guaranty shall
be determined to be invalid, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

 

16.    This Guaranty may be executed in counterparts which together shall
constitute the same instrument.

 

17.    All notices, requests and other communications to any party hereunder
shall be in writing (including bank wire, telex, facsimile transmission or
similar writing) and shall be given to such party:

 

If to Guarantor

   1850 K Street, N.W.      Washington, D.C. 20006      Attn: Steve Walsh     
Telephone: (202) 729-1764      Telecopy: (202) 729-1060 With Copies of
Notices to Guarantor to:    Hogan & Hartson L.L.P.      555 13th Street, N.W.  
   Washington, D.C. 20004      Attention: J. Warren Gorrell, Jr., Esq.     
Telephone: (202) 637-5600      Telecopy: (202) 637-5910 If to the
Administrative Agent:   

Loan and Agency Services:

     JPMorgan Chase Bank      Loan and Agency Services      1111 Fannin - 10th
Floor      Houston, Texas 77002      Attn: Marlies Iida      Tel: 713-750-2353  
   Fax: 713-750-2892

 

10



--------------------------------------------------------------------------------

     JPMorgan Chase Bank      270 Park Avenue      New York, New York 10017     
Attn: Marc Costantino      Telephone: (212) 270-9554      Telecopy: (212)
270-0213     

and

     JPMorgan Chase Bank      270 Park Avenue      New York, New York 10017     
Attn: William Viets, Esq.      Telecopy: (212) 270-2873

 

Each such notice, request or other communication shall be effective (i) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
in this Section, (ii) if given by mail, 72 hours after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when delivered at the address specified in
this Section.

 

18.    Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guarantor, with respect to the Guaranteed
Obligations shall, if the statute of limitations in favor of Guarantor against
the Administrative Agent shall have commenced to run, toll the running of such
statute of limitations, and if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

 

19.    This Guaranty shall be binding upon Guarantor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and the Banks
and their successors and permitted assigns.

 

20.    The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative
Agent, nor excuse Guarantor from its obligations hereunder. Any waiver of any
such right or remedy to be enforceable against the Administrative Agent must be
expressly set forth in a writing signed by the Administrative Agent.

 

21.    (a)    THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING
TO CONFLICTS OF LAW).

 

(b)    Any legal action or proceeding with respect to this Guaranty and any
action for enforcement of any judgment in respect thereof may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York,

 

11



--------------------------------------------------------------------------------

and, by execution and delivery of this Guaranty, the Guarantor hereby accepts
for itself and in respect of its property, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and appellate courts from any
thereof. The Guarantor irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the
Guarantor at its address for notices set forth herein. The Guarantor hereby
irrevocably waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Guarantor in any
other jurisdiction.

 

(c)    GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL CLAIMS
OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY. IT IS HEREBY
ACKNOWLEDGED BY GUARANTOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT TO ACCEPT THIS GUARANTY AND THAT THE
LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN RELIANCE UPON
SUCH WAIVER. GUARANTOR FURTHER WARRANTS AND REPRESENTS THAT SUCH WAIVER HAS BEEN
KNOWINGLY AND VOLUNTARILY MADE, FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN
THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED BY THE ADMINISTRATIVE AGENT
IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

 

(d)    Guarantor does hereby further covenant and agree to and with the
Administrative Agent that Guarantor may be joined in any action against Borrower
in connection with the Loan Documents and that recovery may be had against
Guarantor in such action or in any independent action against Guarantor (with
respect to the Guaranteed Obligations), without the Administrative Agent first
pursuing or exhausting any remedy or claim against Borrower or its successors or
assigns. Guarantor also agrees that, in an action brought with respect to the
Guaranteed Obligations in any jurisdiction, it shall be conclusively bound by
the judgment in any such action by the Administrative Agent (wherever brought)
against Borrower or its successors or assigns, as if Guarantor were a party to
such action, even though Guarantor was not joined as a party in such action.

 

(e)    Guarantor agrees to pay all reasonable expenses (including, without
limitation, attorneys’ fees and disbursements) which may be incurred by the
Administrative Agent or the Banks in connection with the enforcement of their
rights under this Guaranty, whether or not suit is initiated, and the collection
of any funds hereunder.

 

22.    Except as provided in Section 6 hereof, this Guaranty shall terminate and
be of no further force or effect upon the full performance and payment of the
Guaranteed

 

12



--------------------------------------------------------------------------------

Obligations hereunder. Upon termination of this Guaranty in accordance with the
terms of this Guaranty, the Administrative Agent promptly shall deliver to
Guarantor such documents as Guarantor or Guarantor’s counsel reasonably may
request in order to evidence such termination.

 

23.    All of the Administrative Agent’s and the Banks’ rights and remedies
under each of the Loan Documents or under this Guaranty are intended to be
distinct, separate and cumulative and no such right or remedy therein or herein
mentioned is intended to be in exclusion of or a waiver of any other right or
remedy available to the Administrative Agent and the Banks.

 

24.    The Guarantor shall not use any assets of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Internal Revenue Code (the “Code”) to repay or secure
the Loans, the Notes, the Guaranteed Obligations or this Guaranty. The Guarantor
shall not attempt to do any of the foregoing or suffer any of the foregoing, or
permit any party with a direct or indirect interest or right in Borrower to do
any of the foregoing, if such action would cause the Notes, the Loans, the
Guaranteed Obligations, this Guaranty, or any of the Loan Documents or the
exercise of any of the Administrative Agent’s or Banks’ rights in connection
therewith, to constitute a prohibited transaction under ERISA or the Code
(unless the Guarantor furnishes to the Administrative Agent a legal opinion
satisfactory to the Administrative Agent that the transaction is exempt from the
prohibited transaction provisions of ERISA and the Code or would otherwise
result in the Administrative Agent or any of the Banks being deemed in violation
of Sections 404 or 406 of ERISA or Section 4975 of the Code or would otherwise
result in the Administrative Agent or any of the Banks being a fiduciary or
party in interest under ERISA or a “disqualified person” as defined in Section
4975(e)(2) of the Code with respect to an “employee benefit plan” within the
meaning of Section 3(3) of ERISA or a “plan” within the meaning of Section
4975(e)(1) of the Code. The Guarantor shall indemnify and hold each of the
Administrative Agent and the Banks free and harmless from and against all loss,
costs (including attorneys’ fees and expenses), expenses, taxes and damages
(including consequential damages) that each of the Administrative Agent and the
Banks may suffer by reason of the investigation, defense and settlement of
claims and in obtaining any prohibited transaction exemption under ERISA
necessary in Administrative Agent’s reasonable judgment as a result of
Guarantor’s action or inaction or by reason of a breach of the foregoing
provisions by Guarantor.

 

25.    This Guaranty shall become effective simultaneously with the making of
the initial extensions of credit under the Credit Agreement.

 

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

 

GUARANTOR:

 

CARRAMERICA REALTY, L.P.

 

By:    CarrAmerica Realty GP Holdings, Inc

Its:     General Partner

 

 

           By: /s/ Stephen M. Walsh

                  Name: Stephen M. Walsh

                  Title: Senior Vice President Capital Markets

 

 

ACCEPTED:

 

ADMINISTRATIVE AGENT:

 

JPMORGAN CHASE BANK

 

 

By: /s/ Marc E. Costantino

       Name: Marc E. Costantino

       Title: Vice President

 

14



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR GUARANTOR

 

 

DISTRICT OF COLUMBIA                )

 

                                                      ) SS.

 

                                                             )

 

 

On June 14, 2004 before me personally came Stephen M. Walsh, to me known to be
the person who executed the foregoing instrument, and who, being duly sworn by
me, did depose and say that he is Vice President of CarrAmerica Realty GP
Holdings, Inc., as the general partner of CarrAmerica Realty L.P., and that he
executed the foregoing instrument in the organization’s name, and that he had
authority to sign the same, and he acknowledged to me that he executed the same
as the act and deed of said organization for the uses and purposes therein
mentioned.

[Seal]

 

 

 

/s/ Marvina Gathers

Notary Public

 

15